Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant has amended independent claim 1 to recite that, among other things, a tail plug having a diameter greater than a diameter of the through hole and removably positioned within the through hole adjacent the first end of the flexible shell such that the flexible shell deforms upon insertion of the tail plug. 
The applicant has pointed out that Pan (US Publication No. 2015/0204524) does not disclose or otherwise suggest such an arrangement.
Kuo (US Publication No. 2006/0062020) does not disclose or otherwise suggest that the width of plug 29 is greater than the diameter of socket cavity 32 such that socket 22 deforms upon insertion of plug 22 into cavity 32, as required by amended independent claim 1.
The applicant has also submitted new independent claim 12, which recites a combination of features that is not disclosed or otherwise suggested by Pan, '2006 Kuo, or Kuo (US Publication No. 2011/0221343), alone or in combination. For example, new independent claim 12 recites, among other things, a tail plug having a diameter greater than a diameter of the shell’s through hole, which, as indicated above, is not disclosed or suggested by Pan, ’2006 Kuo, or ’2011 Kuo.

New independent claim 20 includes all of the limitations of original independent claim 1, intervening dependent claims 7-9, and the allowable subject matters of claim 10, which have been indicated in the previous office action.  
Other claims are dependent therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875